Citation Nr: 0605839	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-27 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to increased ratings for instability of the 
right knee, currently rated 20 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently rated 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1985 to June 
1990.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

During the course of this appeal, the RO assigned an 
increased rating of 20 percent for the veteran's instability 
of the right knee, effective from May 2, 2002, the date of 
receipt of the claim for increase.  In addition, it assigned 
a separate rating of 10 percent for degenerative arthritis of 
the right knee, effective May 2, 2002.  Neither of these 
actions satisfied the veteran's appeal.

The veteran's appeal was previously before the Board in March 
2005, at which time the Board remanded the case for further 
action by the originating agency.  The requested development 
has been completed, and the case has been returned to the 
Board for further appellate action.


FINDING OF FACT

The veteran's service-connected right knee disability is 
manifested by instability that more nearly approximates 
moderate than severe and by limitation of flexion; flexion is 
not limited to less than 45 degrees and extension is full.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
instability of the right knee have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5257 (2005).  

2.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letters 
mailed in May 2002 and March 2005.  Although the originating 
agency did not specifically request the appellant to submit 
all pertinent evidence in his possession, it did inform him 
of the evidence that would be pertinent and request him to 
submit such evidence or provide VA with the information and 
any authorization necessary for VA to obtain the evidence on 
his behalf.  Therefore, the Board believes that the veteran 
was on notice of the fact that he should submit any pertinent 
evidence in his possession.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained service medical records and post-service treatment 
records.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such evidence.  Therefore, the Board is also satisfied that 
VA has complied with the duty to assist requirements of the 
VCAA and the pertinent implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claims.



Evidentiary Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected right knee disability.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  In this 
regard the Board notes that where entitlement to compensation 
has already been established and an increase in the 
disability is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service connection and a 10 percent rating for a post 
reconstruction right knee disability was granted by rating 
decision in June 1990 as the veteran's service medical 
records showed that he sustained an injury to his right knee 
during service.  Treatment included reconstruction surgery 
and arthrotomy with anterior cruciate repair and 
meniscectomy.  

In June 2002 the veteran was afforded a VA examination.  The 
veteran complained of pain in his right knee but denied 
swelling or locking.  He described having problems with 
stairs, and being unable to squat or stoop.  The examiner 
noted that there was no effusion of the knee and mediolateral 
stability was good; however, mild to moderate anteroposterior 
instability was observed.  Flexion was measured to 125 
degrees and extension to 0 degrees.  Flare-ups were noted to 
occur more frequently, mostly in the morning.  The examiner 
stated that quantification of these symptoms would require an 
examination during a flare-up, but increased pain would lead 
to early fatigue, weakened movement, and a loss of 
coordination.  

The veteran underwent a second VA examination in April 2003.  
Again, the veteran complained of pain and occasional flare-
ups, but stated that he had no incapacitating episodes.  The 
veteran had started wearing a knee brace, and was able to 
stand and walk all day at work, in addition to kneeling, 
squatting, and stooping.  Mediolateral stability was fair to 
good, while anterior-posterior instability was mild to 
moderate upon stress examination.  The veteran was able to 
flex his knee to 135 degrees and extend it 0 degrees with 
minimal pain.  The diagnosis was post reconstruction of the 
anterior cruciate ligament of the right knee with post-
traumatic degenerative changes.  As before, the examiner 
noted that quantification of symptoms during a flare-up would 
require an examination during such an episode.

Also of record are treatment records from the Syracuse VA 
Medical Center dated from June 2002 to April 2004.  The 
veteran was seen for pain and instability of the right knee.  
In July 2003 the veteran felt something pop inside his knee 
and reported to the emergency room with severe pain.  X-rays 
showed no dislocation or fracture, but revealed hardware from 
the past ACL reconstructions and some calcification of the 
meniscus along with a loose body.  The veteran was treated 
with physical therapy and in March 2004 underwent right knee 
arthroscopic surgery to repair a medial meniscal bucket 
handle tear.  

At his most recent VA examination in July 2005, the veteran 
complained of minimal knee pain.  Since his most recent 
surgery he had no episodes of locking and only minimal 
swelling.  Flare-ups occurred about once or twice a week, but 
since surgery he had no incapacitating episodes and had not 
missed any work.  Examination of the knee revealed no 
effusion and no pain on palpation.  Range of motion was 
measured with flexion to 135 degrees and extension to 0 
degrees.  After repetitive flexion and extension activity, 
the knee showed no change in pain, weakness, and fatigability 
measurements.  The diagnosis was post arthroscopic surgical 
procedure of the right knee with residual mild to moderate 
instability of the right knee.  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic code, a 10 
percent rating is for application for each such major joint 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, or 
a 30 percent evaluation if extension is limited to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 


Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

The evaluation of the same disability under various diagnoses 
is to be avoided, however, the regulation does not preclude 
the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is 
duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

Although the veteran alleges that he has more instability of 
his right knee than is contemplated by the assigned 
evaluation, the medical evidence consistently indicates that 
he has mild to moderate instability of his right knee.  There 
is no objective evidence or more than moderate instability or 
subluxation of the veteran's right knee.  Therefore, an 
evaluation in excess of 20 percent is not warranted for this 
component of the disability.

The medical evidence has also consistently demonstrated that 
the veteran has no limitation of extension of his right knee.  
In addition, at the most recent VA examination, even after 
repetitive testing, extension of the veteran's right knee 
remained full.  Therefore, the degenerative joint disease of 
the veteran's right knee does not warrant a compensable 
rating under Diagnostic Code 5261.

The record also demonstrates that a rating in excess of 10 
percent for degenerative joint disease of the right knee is 
not warranted on the basis of limitation of flexion.  The 
medical evidence consistently shows that the veteran has 
nearly full flexion of his right knee.  As noted above, 
repetitive flexion of the right knee did not result in 
increased functional impairment due to pain, incoordination 
or weakness.  Although some pain and functional impairment 
were noted to occur during flare-ups, it is clear that even 
when all pertinent disability factors are considered, flexion 
is not limited to less than 45 degrees. 

Moreover, the objective evidence reflects that the veteran 
does not experience locking of the knee.  

The Board has considered whether there is any other basis for 
assigning a higher evaluation for the components of the 
veteran's right knee disability but has found none.  
Moreover, the Board has considered the benefit-of-the-doubt 
doctrine but finds that there is no approximate balance of 
positive and negative evidence such as to warrant its 
application.  The medical evidence preponderates against the 
veteran's claims.  


ORDER

Entitlement to a rating in excess of 20 percent for 
instability of the right knee is denied.

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


